Appeal from a judgment of the Supreme Court (Benza, J.), entered April 5, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release was granted. The instant appeal is, accordingly, moot and must be dismissed (see Matter of Concepcion v New York State Bd. of Parole, 304 AD2d 878 [2003]).
Mercure, J.P., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.